EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into by and between
William A. Hartman, an individual residing in Pennsylvania (the “Employee”), and
Premier Biomedical, Inc., a Nevada corporation (the “Company”), effective this
28th day of September, 2012, (the “Effective Date”).


WHEREAS, the Company wishes to employ Employee in the capacity of President and
Chief Executive Officer.  The duties of the Employee, among others, shall
include the performance of all of the duties typical of the office held, those
described in the bylaws of the Company, and such other duties and projects as
may be assigned by the Company or the Board of Directors.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Employee agree as follows:


1.
Engagement



The Company hereby engages Employee to provide his services as its President and
Chief Executive Officer.  In this role, Employee will be expected to lead the
development of the business through acquisitions and their successful
integration; organic development of existing businesses; the creation and
deployment of new technologies; the successful creation of a management team;
participation in all efforts to raise funding, and the overall goal to increase
the value of the Company.  Employee’s duties may be reasonably modified at the
Company’s discretion from time to time.  Employee shall devote his entire
productive time, ability and attention to the business of the Company and shall
perform all duties in a professional, ethical and businesslike manner.  Employee
will not, during the term of this Agreement, directly or indirectly engage in
any other business, either as an employee, employer, consultant, principal,
officer, director, advisor, or in any other capacity, either with or without
compensation, without the prior written consent of Company.  Notwithstanding the
above, the Company acknowledges that the Employee has or may have interests in
other businesses outside of the Company and that these may occupy no more than
the equivalent of four (4) days of his time per month.  The Company understands
and accepts that the interests of the Employee in other businesses are not in
conflict with those of the Company.  Collectively, the Employee’s duties are
referred to herein as the “Services.”
 
 
1 of  9

--------------------------------------------------------------------------------

 


2.
Compensation



Compensation to Employee for the Services provided pursuant to this Agreement
shall consist of the following:


A. Annual Compensation.  As compensation for the Services, the Company will pay
Employee an annual salary of One Hundred Fifty Thousand Dollars ($150,000) (the
“Compensation”).


B. Waiver of Compensation.  Employee hereby waives (but does not accrue) the
Compensation until the Triggering Event as described in 2(c) below (the “Waiver
Period”).  In place of the Compensation, the Company will issue a Common Stock
Purchase Warrant (the “Warrant Agreement”), a copy of which is attached hereto
as Exhibit A.  Under the Warrant Agreement, Employee will receive a maximum of
One Hundred Five Thousand (105,000) warrants to purchase common stock of the
Company as provided for in the Warrant Agreement.


C. Triggering Event for Compensation and/or Warrant Agreement.  The Company will
not be obligated to pay the Compensation and the exercise of the warrants under
the Warrant Agreement cannot occur unless and until the Company’s common stock
reaches a bid price of Three Dollars ($3.00) per share and remains at or above
Three Dollars ($3.00) per share for thirty (30) consecutive trading days on any
and all markets or exchanges which the Company’s common stock is traded (the
“Triggering Event”).
 
3.
At-Will Employment.



The Company hereby employs Employee and Employee hereby accepts employment with
the Company on an at-will basis, with both the Company and Employee able to
terminate the employment relationship at any time, with or without cause.  This
at-will status can only be changed by a writing signed by the Company’s
President or Chief Executive Officer and approved by the Company’s Board of
Directors.


4.
Indemnification



Employee shall not be liable to the Company or any of its shareholders, and the
Company shall indemnify and hold Employee harmless from and against all demands,
claims, actions, losses, damages, liabilities, costs and expenses, including
without limitation, interest, penalties and attorneys’ fees and expenses
asserted against or imposed or incurred by him, and to pay related attorneys’
fees incurred by Employee by reason of or resulting from litigation to which
Employee is named a party defendant relating in any way to any action or
omission by Employee, in the course of or connected with rendering the Services,
including but not limited to losses that may be sustained in any corporate act
undertaken by the Company as a result of advice provided by Employee
(“Indemnification”). This covenant is provided by the Company as an inducement
for Employee to enter into this Agreement. Excluded from Indemnification under
this Agreement are actions, litigation or otherwise, brought against the
Employee the basis of which is the Employee’s willful acts or omissions or
breach of the Employee’s fiduciary duty or fraud, or such other action that may
be against public policy for the Company to waive, release or indemnify against.
 
 
2 of  9

--------------------------------------------------------------------------------

 


5.
Costs and Expenses



All third party and out-of-pocket expenses incurred by Employee in the
performance of the Services shall be paid by the Company, or if paid by Employee
on behalf of the Company then reimbursed by the Company.  Reimbursement of costs
and expenses shall be made within ten (10) days of receipt by the Company of
Employee’s written request for reimbursement; provided, however, that the
Company must approve in advance all such expenses in the aggregate in excess of
$500 in any one (1) month.  All expenses claims must follow the Company’s
policies and procedures for Expenses a copy of which has been provided to the
Employee.


6.
Place of Services



Unless otherwise mutually agreed by Employee and the Company, the Services
provided by Employee hereunder will be performed at the offices of the Company,
or, at such other location as may be required, in the Company’s sole discretion,
to perform the Services.


7.
Termination



A. Termination At Will.  Employee’s employment hereunder is at-will and may be
terminated by either the Company or Employee at any time for any reason, with or
without cause.  This Agreement may be terminated as described in Section 3,
above.


B. Termination Upon Death.  Employee’s employment hereunder shall terminate upon
his death, in which event the Company shall pay to such person as the Employee
shall have designated in a written notice filed with the Company, or if no such
person shall have been designated to his estate, all salary, amounts due under
any benefit plan and profit sharing plans, and reimbursement of business
expenses through the date of termination and for a period of two (2) years
thereafter (the “Estate Compensation”).  Company shall not be obligated to pay
the Estate Compensation unless the Triggering Event is satisfied.


C. Termination Upon Disability.  If, as a result of a permanent mental or
physical disability, Employee shall have been absent from his duties hereunder
for a period of six (6) consecutive months, (“Disability”) and, within thirty
(30) days after the Company notifies Employee in writing that it intends to
replace him, (which notice can be given at the end of the fifth month during
such six-month period), Employee shall not have returned to the complete
performance of his duties, the Company shall be entitled to terminate Employee’s
employment.  In addition, Employee shall, upon his Disability, have the right to
terminate his employment with the Company.  If such employment is terminated
(whether by the Company or Employee) as a result of Employee’s Disability, then
the Company shall pay, if applicable, to Employee all salary, amounts due under
benefit plans and profit sharing plans, and reimbursement of business expenses,
through the date of termination and for a period of two (2) years thereafter
(the “Disability Compensation”).  Company shall not be obligated to pay the
Disability Compensation unless the Triggering Event is satisfied.


 
3 of  9

--------------------------------------------------------------------------------

 
 
D. Termination for Cause.  The Company shall be entitled to terminate Employee’s
employment for Cause, in which event Employee shall be entitled, if applicable,
to all salary, amounts due under benefit plans and profit sharing plans, and
reimbursement of business expenses, through the date of termination.  For
purposes of this Agreement, “Cause” shall mean (i) the conviction of Employee of
a felony, (ii) the commission by Employee of an act of fraud or embezzlement
involving assets of the Company or its customers, suppliers or affiliates, (iii)
a willful breach or habitual neglect of Employee’s duties which he is required
to perform under the terms of his employment and which causes material harm to
the Company, (iv) refusal to timely produce any and all documentation related to
the Company’s business to the Board of Directors upon request therefore, which
refusal causes material harm to the Company; or (v) gross misconduct or gross
negligence in connection with the business of the Company or an affiliate which
has a material adverse effect on the Company and any of its subsidiaries.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Employee a notice of termination which specifies the grounds for termination and
a statement of supporting facts.


E. Termination without Cause.  Employee’s employment may be terminated by the
Company without Cause at any time and without prior notice to Employee.  Upon
the termination of Employee’s employment without Cause, Employee shall be
entitled to all salary, amounts due under benefit plans and profit sharing
plans, and reimbursement expenses, through the date of termination and for a
period of two (2) years thereafter (the “Severance Compensation”).  Company
shall not be obligated to pay the Severance Compensation unless the Triggering
Event is satisfied.


F. Return of Documents.  Upon the termination of Employee’s employment with the
Company for any reason, Employee shall promptly deliver to the Company all
correspondence, manuals, orders, letters, notes, notebooks, reports, programs,
proposals, appraisal documents, agreements, and any documents and copies
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, will promptly deliver to the
Company any and all other documents or material containing or constituting a
trade secret or confidential information.


8. 
Representations and Warranties of the Company



The Company represents and warrants to Employee that:


A. Corporate Existence.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, with power
to own property and carry on its business as it is now being conducted.


B. No Conflict.  This Agreement has been duly executed by the Company and the
execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.
 
 
4 of  9

--------------------------------------------------------------------------------

 


C. Full Disclosure.  The information concerning the Company provided to Employee
pursuant to this Agreement is, to the best of the Company’s knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading. Further, information regarding the Company’s financial
condition, historical share prices and trading volume, and corporate history can
be found at www.otcmarkets.com.


D. Date of Representations and Warranties.  Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.


9. 
Miscellaneous



A. Authority.  Employee and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.


B. Subsequent Events.  Employee and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.


C. Amendment.  This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.


D. Further Actions and Assurances.  At any time and from time to time, each
party hereto agrees, at its expense, to take such action and to execute and
deliver documents as may be reasonably requested or necessary to effectuate the
purposes of this Agreement.


E. Waiver.  Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.  The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.


F. Assignment.  Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.
 
 
5 of  9

--------------------------------------------------------------------------------

 
 
G. Notices.  Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, email or other electronic transmission with proof of delivery,
addressed as follows:
 

  To the Company: Premier Biomedical, Inc.
10805 Fallen Leaf Lane
Port Richey, FL 34668
       
With Copy to:
The Lebrecht Group, APLC
Attn:  Brian Lebrecht, Esq.
406 W. South Jordan Parkway, Suite 106
South Jordan, UT 84095
Facsimile:  (801) 983-4958
       
To Employee:
William A. Hartman
1362 Springfield Church Road
Jackson Center, PA 16133
Facsimile:  _________________

 
or to such other person or address designated in writing subsequent to the date
hereof by the Company or Employee to receive notices.
 
H. Headings.  The sections and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
I. Governing Law/Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Pennsylvania.  Any legal action, suit,
arbitration, or proceeding arising from or relating to this Agreement shall be
brought and maintained in the appropriate court or arbitrator located in and
with jurisdiction over Mercer County, Pennsylvania and the parties hereby submit
to the jurisdiction thereof.

 
6 of  9

--------------------------------------------------------------------------------

 


J. Termination of Any Prior Agreements.  Effective the date hereof all rights of
the Company and Employee related to any other agreement entered into between the
Company and Employee prior to the Effective Date hereof, whether written or
oral, is hereby terminated.


K. Time is of the Essence.  Time is of the essence of this Agreement and of each
and every provision hereof.


L. Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.


M. Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement.  No oral understandings, statements, promises, or inducements
contrary to the terms of this Agreement exist.  No representations, warranties,
covenants, or conditions, express or implied, other than as set forth herein,
have been made by any party.


N. Severability.  If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.


O. Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes.  At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.


P. Consolidation or Merger.  Subject to the provisions hereof, in the event of a
sale of the stock, or substantially all of the stock of the Company, or
consolidation or merger of the Company with or into another corporation or
entity, or the sale of substantially all of the operating assets of the Company
to another corporation, entity or individual, the Company’s rights and
obligations under this Agreement to its successor-in-interest shall be deemed to
have acquired and assumed by such successor-in-interest; provided, however, that
in no event shall the duties and services of Employee  provided for herein, or
the responsibilities, authority or powers commensurate therewith, change in any
material respect as a result of such sale of stock, consolidation, merger or
sale of assets.


[remainder of page intentionally left blank, signature page to follow]
 
 
7 of  9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.
 

“Company”   “Employee”           Premier Biomedical, Inc.,
a Nevada corporation
             
/s/ Mitchell S. Felder 
  /s/ William A. Hartman   
By: Mitchell S. Felder
 
William A. Hartman
 
Its: Chairman of the Board of Directors
     



 
8 of  9

--------------------------------------------------------------------------------

 
 
Exhibit A
Warrant Agreement
 
 
 
 
 
 
9 of  9

--------------------------------------------------------------------------------